Citation Nr: 1727938	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  14-15 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for diabetes mellitus, type II (DM).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a lumbar spine disability, to include as secondary to the service-connected left knee disability.

6.  Entitlement to service connection for radiculopathy of the bilateral upper extremities (BUEs), to include as secondary to a cervical or lumbar spine disability.

7.  Entitlement to service connection for radiculopathy of the bilateral lower extremities (BLEs), to include as secondary to a cervical or lumbar spine disability.

8.  Entitlement to service connection for neuropathy of the BUEs, to include as secondary to a cervical or lumbar spine disability.

9.  Entitlement to service connection for neuropathy of the BLEs, to include as secondary to a cervical or lumbar spine disability.

10.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD), as secondary to orthopedic disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1955 to August 1957 with additional reserve service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Board remanded the claims in October 2015 and May 2016.

The Board also remanded a service-connection claim for a left knee disability.  The Agency of Original Jurisdiction (AOJ) granted this claim in a October 2016 rating decision.  This claim is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The issues of entitlement to service connection for a right shoulder disability and entitlement to an initial evaluation in excess of 10 percent for a left knee disability have been raised by the record in November 2016 statements, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for DM, hypertension, the cervical spine, and radiculopathy and neuropathy of the BUEs and BLEs are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed bilateral hearing loss is likely the result of his active service.

2.  The Veteran's low back disability is likely the result of his service-connected left knee disability.

3.  The Veteran's currently diagnosed psychiatric disorder is likely the result of his now service-connected low back disability.





CONCLUSIONS OF LAW

1.  The criteria for service connection are met for bilateral hearing loss.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection are met for degenerative arthritis of the lumbar spine, osteopenia and degenerative joint disease of the lumbar spine, and discogenic disease at L5-S1.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  The criteria for service connection are met for MDD.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that nexus may be demonstrated by a showing of continuity of symptomatology where the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a)).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

Hearing Loss

For the purpose of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

With regard to a present disability, a May 2011 VA examination shows hearing acuity of 40dB bilaterally at 4000Hz, and a January 2017 examination shows hearing acuity at or in excess of 40db bilaterally between 1000 and 4000Hz.  This meets the definition of hearing loss for VA purposes.  38 C.F.R. § 3.385 (2016).  The first element of Shedden/Caluza is met.

With regard to an in-service event, the Veteran's service treatment records are not available for review.  However, his DD-214 indicates that he had a military occupational specialty (MOS) of heavy weapons infantry.  He has claimed that he was exposed to loud noise from weapons.  In light of this MOS, in-service noise exposure can be conceded, and the second element of Shedden/Caluza is also met.

The remaining question is whether there is a medical nexus between the Veteran's in-service noise exposure and his current bilateral hearing loss.  

The Veteran was afforded a VA audiological examination in May 2011.  However, the examiner stated that he was unable to provide an opinion as the Veteran's service treatment records were unavailable.  He did not address the Veteran's contentions of subjective difficulty hearing since service.  The Veteran was afforded a second VA audiological examination in January 2017 in connection with a claim for service connection for tinnitus.  The examiner did not provide an opinion on the etiology of the Veteran's hearing loss, but did provide a positive nexus opinion for his tinnitus based on the high likelihood of noise exposure with the Veteran's MOS and the well-known connection between noise exposure and tinnitus.  

Although neither VA examiner provided an opinion on the etiology of the Veteran's hearing loss, the Board notes that the rationale for the positive tinnitus opinion can also be applied to the Veteran's hearing loss.  Further, a September 2010 letter from his private physician concludes that his hearing loss is secondary to incidents in service.  Although she does not provide a thorough rationale, it is consistent with the VA examiner's positive tinnitus opinion and there is nothing in the record to contradict her positive opinion.

The Board has considered remanding the claim to obtain a more thorough opinion on the etiology of the Veteran's bilateral hearing loss.  However, as the Veteran is service connected for tinnitus based on his same in-service noise exposure and considering the private physician's letter, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current bilateral hearing loss is related to his military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  The benefit of the doubt will be conferred in the Veteran's favor, and remand is not necessary.  The service-connection claim for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Low Back Disability

With regard to a present disability, a July 2016 VA examiner diagnosed the Veteran with degenerative arthritis of the lumbar spine, osteopenia and degenerative joint disease of the lumbar spine, and discogenic disease at L5-S1.  The first elements of Shedden/Caluza and Wallin are met.

With regard to an in-service injury/service-connected disability, the Veteran contends that he injured his back in service.  The Board finds his complaints to be credible.  Additionally, he is service connected for a left knee disability.  The second elements of Shedden/Caluza and Wallin are also met for this claim.

The remaining question is whether there is a medical nexus between the Veteran's in-service injury/service-connected left knee disability and his current low back disability.  

A September 2010 letter from the Veteran's private physician opined that his low back disability was the result of incidents in service.  She further opined that his left knee disorder caused weight-bearing problems that aggravated his back disability.  Although she did not provide a thorough rationale, the Board has concerns with the only contradictory evidence of record - the July 2016 VA examination.  Significantly, the July 2016 examiner failed to address the x-ray evidence of lumbar spine arthritis since at least 1995 and an August 1995 Social Security Administration (SSA) record that notes an accident with back injury at approximately age 24, around the time of his military service.  The failure to discuss this positive evidence renders the July 2016 VA examination and opinion inadequate.

The Board has considered remanding the claim to obtain an adequate opinion on the etiology of the Veteran's low back disability.  However, in light of the positive September 2010 private opinion and the lack of adequate contradictory evidence, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current low back disability is related to his service-connected left knee disability.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).  The benefit of the doubt will be conferred in the Veteran's favor and remand is not necessary.  The service-connection claim for a low back disability is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see Gilbert, supra.

Psychiatric Disorder

With regard to a present disability, a July 2016 VA examiner diagnosed the Veteran with unspecified depressive disorder and a November 2016 private physician letter diagnosed him with MDD.  The first elements of Shedden/Caluza and Wallin are met.

With regard to an in-service injury/service-connected disability, the Veteran contends that his psychiatric symptoms began in service.  The Board finds his report of onset to be credible.  Additionally, he is now service connected for a low back disability.  The second elements of Shedden/Caluza and Wallin are also met for this claim.

The remaining question is whether there is a medical nexus between the Veteran's in-service symptoms/now service-connected low back disability and his current psychiatric disorder.  

A September 2010 letter from the Veteran's private physician opined that the Veteran's emotional problems were the result of incidents in service.  She further opined that the limitations on his daily activities and social functioning as a result of his low back disability caused his emotional problems.  This is supported by a September 1995 SSA record that notes that the Veteran's emotional problems are the result of his disabling back condition.  Although neither the private physician nor the SSA examiner provided a thorough rationale, the Board has concerns with the only contradictory evidence of record - the July 2016 VA examination.  Significantly, the July 2016 examiner failed to address these records or to explain why the Veteran's complaints of chronic psychiatric symptoms since separation and psychiatric treatment within 2 years of discharge did not support his claim.  Moreover, he failed to address the Veteran's report of being abandoned by his wife and newborn daughter while in service and the effect that this had on his psychological functioning.  See Dr. M.M.T. DBQ, November 2016 (listing the Veteran's missing daughter as a sentinel event).  The failure to discuss this positive evidence renders the July 2016 VA examination and opinion inadequate.

The Board has considered remanding the claim to obtain an adequate opinion on the etiology of the Veteran's psychiatric disability.  However, in light of the positive September 2010 private opinion and the lack of adequate contradictory evidence, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current psychiatric disorder is related to his service-connected low back disability.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).  The benefit of the doubt will be conferred in the Veteran's favor and remand is not necessary.  The claim for service connection for an acquired psychiatric disorder is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see Gilbert, supra.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for degenerative arthritis of the lumbar spine, osteopenia and degenerative joint disease of the lumbar spine, and discogenic disease at L5-S1is granted.

Entitlement to service connection for MDD is granted.


REMAND

Upon review of the record, the Board finds that the remaining issues must once again be remanded.  The Board sincerely regrets the additional delay caused by this remand, but wishes to assure the Veteran that it is necessary for a full and fair adjudication of these claims.

The AOJ initially attempted to obtain the Veteran's service treatment records in September 2010.  An October 2010 PIES response indicated that the Veteran's service treatment records were destroyed in a 1973 fire at the National Personnel Records Center (NPRC).  The AOJ consequently attempted to obtain any sick or morning reports that might help substantiate the Veteran's claims.  However, a June 2011 PIES response noted that a search for sick or morning reports was not possible without the Veteran's complete unit information.  The AOJ sought this information from the Veteran, but he did not provide it.  In cases such as this where the Veteran's service treatment records are unavailable, the Board's obligation to explain its findings and conclusions, and to carefully consider the benefit-of-the-doubt doctrine, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  With this heightened duty to assist in mind, the Board finds that the case must be remanded to attempt to obtain the Veteran's active duty personnel records.  These records may help support his claims or provide unit information to search for sick or morning reports.  

On remand, the Board also finds that new VA examinations and opinions are warranted for the cervical spine, BUE, and BLE claims.  

With regard to the cervical spine disability, the July 2016 examiner relied on the lack of documented in-service injury without considering the Veteran's competent reports of a fall on active duty and resulting neck pain.  A new examination is necessary to address this lay evidence.

With regard to the BUE and BLE claims, the July 2016 examiner diagnosed the Veteran with peripheral neuropathy secondary to DM and concluded that there was no evidence of radiculopathy of the BUEs or BLEs.  However, the examiner failed to address or rebut a September 2013 VA treatment record that noted that the Veteran's signs and symptoms suggested radicular pain.  Further, the examiner did not perform electromyogram (EMG) testing to confirm his conclusion that the Veteran did not have radiculopathy.  A new examination and opinion with all appropriate testing and that addresses all potentially positive evidence is necessary.

As the case is being remanded, the Board will take the opportunity to obtain any outstanding VA or private treatment records.  





Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding VA treatment records from the San Juan VA Medical Center (VAMC) and any other VA facility identified by the Veteran.  The AOJ should specifically determine whether the Veteran received VA treatment while living in the United States (Buffalo, New York) after discharge.  All attempts to obtain these records should be documented in the claims file.  

2.  Contact the Veteran and ask him to provide a signed release of information for any outstanding treatment records relating to his claimed disabilities on appeal.  If the Veteran returns a completed release of information, the AOJ should obtain these records and associate them with the claims file.  

3.  Contact the National Personnel Records Center, Records Management Center and any other appropriate agency to obtain any of the Veteran's personnel records.  If the AOJ obtains the Veteran's personnel records, his complete unit information should be used to again request relevant sick and morning reports.

Any additional action necessary to obtain these records, including follow-up action requested by the contacted entity, should be accomplished.  If, after making reasonable efforts, the AOJ cannot locate these records, it must specifically document what attempts were made to locate the records, and indicate in writing that further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the Veteran and his representative of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran and his representative must then be given an opportunity to respond.

4.  Thereafter, schedule the Veteran for VA examinations with appropriate examiner(s) to address the nature and etiology of his cervical spine, BUEs, and BLEs disabilities.  The claims folder must be made available to the examiner(s) for review in connection with the examinations.  The examination reports should reflect that the claims file was reviewed, including any newly associated personnel records.

With regard to the cervical spine disability, the examiner should state whether it is at least as likely as not (a 50 percent probability or more) that such a disorder began in service, was caused by active service, or is otherwise related to active service.  The examiner should take a thorough history from the Veteran regarding the onset and pattern of his neck symptoms.

With regard to the BUEs and BLEs claims, the examiner should state whether it is at least as likely as not (a 50 percent probability or more) that such a disorder began in service, was caused by active service, or is otherwise related to active service.  The examiner should also opine on whether any BUE or BLE disorder was caused or aggravated by his cervical or lumbar spine disabilities.  The examiner must either perform EMG testing or explain why it is not necessary.  If the examiner finds the Veteran does not have radiculopathy, he or she must specifically address and rebut the September 2013 VA treatment record noting that the Veteran's signs and symptoms were consistent with radicular pain.

Rationale for all requested opinions shall be provided. If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner(s) shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  After completing the above actions and any other development deemed necessary, the Veteran's remanded claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


